Case 3:19-cv-04753 Document 1-71 Filed 02/05/19 Page 1 of 4 PageID: 953




              EXHIBIT 
                53 
2/5/2019          Case 3:19-cv-04753 Defense
                                     DocumentDistributed LiberatorFiled
                                                      1-71         by Wilson Cody, Paperback
                                                                          02/05/19           | Barnes
                                                                                          Page     2 &ofNoble®
                                                                                                          4 PageID: 954

   Shop / Books



                                                                                     Defense Distributed Liberator
                                                                                     by Wilson Cody

                                                                                                     Be the rst to write a review


                                                                                     Paperback
                                                                                     $
                                                                                      20.99
                                                                                         Ship This Item — Qualiﬁes for Free Shipping      
                                                                                         Unavailable for pickup at B&N Town & Country         
                                                                                          Check Availability at Nearby Stores


                                                                                            ADD TO CART                     Sign in to Purchase Instantly


                                                                                      Choose Expedited Shipping at checkout for
                                                                                          guaranteed delivery by Friday, February 8



                                                                                     1 New & Used from $16.31 in Marketplace
                                 Add to Wishlist




                                                                    Overview
             This is the CAD le (in ".step" format) for Cody Wilson and Defense Distributed's Liberator 3D-printed pistol. The
               le has been formatted such that this book should be easy to scan back in and make a digital copy from.




                                                               Product Details
                                               ISBN‑13:                        9780692182666

                                               Publisher:                      Brett Thomas         CELEBRATE THE LUNAR
                                                                                                    NEW YEAR WITH THESE
                                               Publica on date:                08/27/2018
                                                                                                    GREAT ASIAN-AMERICAN
                                               Pages:                          444                        AUTHORS
                                               Sales rank:                     1,115,282                              READ MORE


https://www.barnesandnoble.com/w/defense-distributed-liberator-wilson-cody/1129448609?ean=9780692182666                                              1/3
2/5/2019          Case 3:19-cv-04753 Defense
                                     DocumentDistributed LiberatorFiled
                                                      1-71         by Wilson Cody, Paperback
                                                                          02/05/19           | Barnes
                                                                                          Page     3 &ofNoble®
                                                                                                          4 PageID: 955
                                               Product dimensions:             8.50(w) x 11.00(h) x 0.90(d)




                                                           Customer Reviews

                    Average Review
                                                                                                              Share This Item
                                0                                     Write a Review
                      
                   Be the rst to write a review




                                                             Recently Viewed
                                                                          Clear All




                                                                 Defense Distributed
                                                                 Liberator
                                                                 by Wilson Cody
                                                                 




             Related Searches                                                                       CELEBRATE THE LUNAR
             ameisenroman raff codys                                                                NEW YEAR WITH THESE
             abenteuer
                                                                                                    GREAT ASIAN-AMERICAN
             book by cody ramer                                                                           AUTHORS
             book by basil wilson duke
                                                                                                                  READ MORE


https://www.barnesandnoble.com/w/defense-distributed-liberator-wilson-cody/1129448609?ean=9780692182666                         2/3
2/5/2019          Case 3:19-cv-04753 Defense
                                     DocumentDistributed LiberatorFiled
                                                      1-71         by Wilson Cody, Paperback
                                                                          02/05/19           | Barnes
                                                                                          Page     4 &ofNoble®
                                                                                                          4 PageID: 956
             onward and upward

             book by barbara burris

             book by morden grey

               Explore More Items


                                  Ameisenroman: Raﬀ                          Anthill                                Boulder Creek
                                  Codys Abenteuer                            The two-time Pulitzer                  Rendezvous: The
                                  «Was zum Teufel machst                     Prize–winning biologist                Wilson Brothers
                                  du hier?», schnauzt                        delivers an astonishing                Protect Their
                                  Frogman Raff Cody an, als                  literary achievement                   The young Wilson boys
                                  der Junge gutgläubig ...                   (Anthony Gottlieb, The                 learn the ropes and
                                  Quick View                                 Economist).Winner of ...               become true cowboys in
                                                                             Quick View                             spite of Mother ...
                                                                                                                    Quick View




             Terms of Use Copyright & Trademark Privacy Policy Sitemap Accessibility                       ©1997-2019 Barnes & Noble
                                                                                                           Booksellers, Inc.
                                                                                                           122 Fifth Avenue, New York, NY
                                                                                                           10011




                                                                                                        CELEBRATE THE LUNAR
                                                                                                        NEW YEAR WITH THESE
                                                                                                        GREAT ASIAN-AMERICAN
                                                                                                              AUTHORS
                                                                                                                   READ MORE


https://www.barnesandnoble.com/w/defense-distributed-liberator-wilson-cody/1129448609?ean=9780692182666                                      3/3
